Motion for reargument denied. Motions to amend remittitur granted. Return of remittitur requested and and when returned it will be amended to read as follows:
"Judgments reversed and judgment directed against the defendants William J. Byrne, as administrator of the goods, chattels and credits of John Byrne, deceased, Abraham M. Bowman and Byrne  Bowman, Inc., for the sum of $8,700 with interest from March 3, 1928, and with costs in all courts.
"Judgments as to Stewart Forshay and Jacob Applebaum, as administrator of the goods, chattels and credits of Nathan Applebaum, deceased, affirmed without costs." (See 285 N.Y. 284.) *Page 583